PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/599,265
Filing Date: 16 Jan 2015
Appellant(s): Micron Technology, Inc.



__________________
W. James Wright
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 18, 2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 02, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim 10 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Best (U.S. Patent Application Publication 2005/0035798).
Claims 1, 5, 7, 8, 15, 20, 23 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silvestri (U.S. Patent Application Publication 2002/0130691) in view of Best.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silvestri in view of Best and further in view of Gomm et al. (U.S. Patent 6,774,687, hereafter Gomm).

(2) Response to Argument
	On pages 33-35 of the Appeal, regarding claim 10, Appellant asserts that Best does not teach “ceasing output of a locked signal…in direct response to” the conditions of claim 10 because the reading/updating in Best is in response to the expiration of a relevant period of time. Examiner respectfully disagrees. Best teaches ceasing output of a locked signal and forgoing output of the locked signal for a predetermined period of time (via 404 to output Lock State value 416, [0027] where 404 detects the number of values of 415 that indicate a locked state between values of 415 that indicate a non-locked state) in direct response to the conditions of claim 10 (via 413 and 214; [0027] where shift information detected in a different direction would result in mismatch between lock state values), where “in direct response to” has been given its broadest reasonable interpretation for being enough time to receive a predetermined number of first indications without receiving any second indications. 
	Applicant further asserts that even if the satisfaction of the conditions occurs at the end of the 64 clock cycles of Best, the reading/updating is still not taken in direct response to the satisfaction of the conditions. Examiner respectfully disagrees. Best teaches that if an up signal is ahead of a down signal, the lock state sample value is set high and conversely, a lock state sample value is set low if a down signal is
ahead of an up signal ([0024]). Therefore, two consecutive “1” bits of the lock state
sample values indicate that the up signal is ahead of a down signal for two consecutive
values. Therefore, Best teaches detecting same-direction phase shifts in the delay
adjustment signal. Best further teaches tracking a number of consecutive same-
direction phase shifts (via 413, 214, 415; [0027] where shift information detected in a
different direction would result in mismatch between lock state values). See also Figure
8b, which shows consecutive same-direction phase shifts (702) beginning with a steady
stream of 1 values ([0043]). Best further teaches in paragraph [0027] that when a certain number of the sequential lock state sample values match, PLL 17 is likely unlocked, depending on the state of the PLL. Therefore, when either the first or second tracked numbers exceed a predetermined number (there are too many lock state sample values that match), the PLL is unlocked and the output of the locked signal would cease. 
	On pages 36 and 37 of the Appeal, Appellant asserts that Best does not teach “being output of the locked signal in response to, for the predetermined time period: the first delay adjustment signal being at the logic-level low voltage potential and the second delay adjustment signal being at the logic-level low voltage potential.” Examiner respectfully disagrees. Best teaches beginning output of the locked signal in response to, for the predetermined time period: the first delay adjustment signal being at the logic-level low voltage potential and the second delay adjustment signal being at the logic-level low voltage potential (Figure 2 where Up and Down start at logic-level low voltage potential), the first tracked number being greater than zero and not exceeding the predetermined number (as explained above, lock state sample values match, but within tolerance to enable the lock signal; via 416; [0027]), or the second tracked number being greater than zero and not exceeding the predetermined number (via 416; [0027]).
	On pages 39-40 of the Appeal, with respect to claims 1 and 15, Appellant asserts that Silvestri and Best do not teach “cease output of a locked signal and forgo output of the locked signal for a predetermined time period in direct response to…” and “begin output of the locked signal in response to, for the predetermined time period: not receiving the predetermined number of first indications in the first delay adjustment signal and not receiving the predetermined number of second indications in the second delay adjustment signal” for similar reasons set forth for claim 10. Examiner respectfully disagrees for the reasons stated above. 
	On pages 40-43 of the Appeal, with respect to claim 7, Appellant asserts that Silvestri and Best do not teach the elements of claims 1 and 23. Examiner notes that claim 7 does not depend on claim 23. Appellant further asserts that Silvestri and Best do not teach a predetermined number of first/second indications. Examiner respectfully disagrees for the reasons set forth above.
	On pages 43-44 of the Appeal, with respect to claim 23, Appellant asserts that Silvestri and Best do not teach “in direct response to”. Examiner respectfully disagrees for the reasons set forth above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
Conferees:
/Menatoallah Youssef/SPE, Art Unit 2849                                                                                                                                                                                                        

/DANIEL J WU/RQAS, OPQA 





                                                                                                                                                                                                       Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.